Act No. 179 of 1935 says a guest cannot recover from the owner or operator of a motor vehicle for injuries sustained unless the injury was caused "by the willful misconduct of such owner or operator." Act No. 61 of 1935 says a guest cannot recover from the owner or operator of a motor vehicle for injuries unless such vehicle "was willfully and wantonly operated in disregard of the rights of the others." Act No. 179 does not say that the operator must be guilty of willful negligence: it says willful misconduct. Act No. 61 does not say that the operator must be guilty of willful and wanton "negligence": it says his driving must have been "willfully and wantonly in disregard of the rights of the others." The point I make is that neither act says "negligence"; each refers to the conduct of the driver.
I think a case was made for the jury when it was shown: (1) that the defendant had been drinking shortly before the collision; and (2) that the defendant — after being warned "you had better look out, there are awfully crazy drivers around here" — backed his car with great force onto the concrete slab in the direct pathway of the rapidly approaching car. The concurrence of these factual showings made a case for the jury.
I desire to elaborate on the matter of driving after drinking. Remember the acts say willful and wanton *Page 861 
"misconduct" — not "negligence." Now the dictionary defines misconduct to be "wrong or improper conduct." I submit that it is wrong or improper conduct for anyone to drive a motor vehicle shortly after drinking intoxicants.
The effect of the majority opinion is to declare as a matter of law — that driving shortly after drinking is not improper conduct. The majority is going a long way towards putting the stamp of judicial approval on driving after drinking. I submit that this Court should allow the jury the right to determine, in each case, whether such driving after drinking is misconduct under the facts there presented. Yet, in the case at bar, the majority is refusing the jury the right to so decide.
MILLWEE, J., joins in this dissent.